

116 HR 1191 IH: Native American Suicide Prevention Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1191IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Grijalva (for himself, Ms. DeLauro, Mr. Serrano, Mrs. Torres of California, Mrs. Radewagen, Mr. Blumenauer, Mr. Crist, Mr. Hastings, Mr. Luján, Ms. Clarke of New York, Mr. Gosar, Mr. Gallego, Mrs. Napolitano, Ms. Norton, Mr. Gallagher, Mrs. Dingell, Ms. McCollum, Mr. O'Halleran, Mr. Mullin, Ms. Moore, Mr. Cole, Ms. Haaland, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 520E of the Public Health Service Act to require States and their designees receiving grants for development and implementation of statewide suicide early intervention and prevention strategies to collaborate with each Federally recognized Indian tribe, tribal organization, urban Indian organization, and Native Hawaiian health care system in the State. 
1.Short titleThis Act may be cited as the Native American Suicide Prevention Act of 2019. 2.Collaboration with Federally recognized Indian tribes, tribal organizations, urban Indian organizations, and Native Hawaiian health care systems in development and implementation of statewide suicide early intervention and prevention strategiesSubsection (e) of section 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended by adding at the end the following:

(4)Collaboration with Federally recognized Indian tribes, tribal organizations, urban Indian organizations, and Native Hawaiian health care systemsAs a condition on the receipt of a grant or cooperative agreement under this section for development and implementation of a statewide early intervention and prevention strategy, a State or an eligible entity designated by a State pursuant to subsection (b)(1)(B) shall agree to collaborate with each Federally recognized Indian tribe and tribal organization (as defined in the Indian Self-Determination and Education Assistance Act), each urban Indian organization (as defined in the Indian Health Care Improvement Act), and each Native Hawaiian health care system (as defined in section 12 of the Native Hawaiian Health Care Improvement Act) in the State regarding such development and implementation.. 